 

Exhibit 10.1

 

Answers Corporation
237 West 35th Street, Suite 1101
New York, NY 10001

 

January 23, 2008

 

Interlachen Convertible Investments Limited

c/o Interlachen Capital Group LP

800 Nicollet Mall, Suite 2500

Minneapolis, MN 55402-2034

Attention: Gregg Colburn/Lance Breiland

 

Re:  Amendment to Securities Purchase Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement by and among
Answers Corporation (the “Company”) and Interlachen Convertible Investments
Limited (the “Investor”), dated as of January 15, 2008 (the “Securities Purchase
Agreement”).

 

The Company and the Investor hereby agree that any Termination Fee payable under
the Securities Purchase Agreement shall be payable in cash and that no
Termination Notes will be issued under the Securities Purchase Agreement.

 

The Company and the Investor hereby agree that clause (i) of the definition of
“Termination Fee” set forth in Section 8(a) of the Securities Purchase Agreement
is hereby amended and replaced in its entirety to read as follows:

 

“in the event of a Notes Termination Event, an amount in cash equal to 5% of the
principal amount of the Follow-On Notes that were to be issued to such Buyer, as
is set forth opposite such Buyer’s name in Column (3) on the Schedule of Buyers
(the “Notes Termination Fee”).”

 

Upon execution of this Letter Agreement, except as modified by the provisions
hereof, the Securities Purchase Agreement will remain in full force and effect
in accordance with its terms.

 

This Letter Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature.

 

 

 

--------------------------------------------------------------------------------


 

 

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company and the Investor. This Letter
Agreement shall be construed and enforced in accordance with the laws of the
State of New York, without regard to the principles of conflicts of laws.

 

If this Letter Agreement accurately reflects the understanding and agreement of
the Investor, please sign below and return an executed copy of this Letter
Agreement to the undersigned.

 

 

Very truly yours,

 

 

 

 

 

ANSWERS CORPORATION

 

 

 

 

 

By:

/s/ Steven Steinberg

 

 

Name:

Steven Steinberg

 

 

Title:

CFO

 

 

Acknowledged and Agreed

as of this 23rd day of January, 2008

 

 

INTERLACHEN CONVERTIBLE
INVESTMENTS LIMITED

 

 

By:

/s/ Gregg T. Colburn

 

 

Name:

Gregg T. Colburn

 

Title:

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------